  Case 19-05555-hb              Doc 43 Filed 01/11/20 Entered 01/12/20 00:31:52                           Desc Imaged
                                      Certificate of Notice Page 1 of 2
                                                United States Bankruptcy Court
                                                   District of South Carolina


Case Number: 19−05555−hb                                       Chapter: 13

In re:
 Michelle Yvette Hodges
                                                                                                     Filed By The Court
                                                      DEFICIENCY NOTICE                                    1/9/20
                                                                                                       Laura A. Austin
                                                                                                        Clerk of Court
                                                                                                     US Bankruptcy Court



To: Michelle Yvette Hodges − Pro Se Debtor

You have submitted to the Court for filing a document, Passive Hearing Notice, which was received on 01/03/2020. The Passive
Hearing Notice is deficient for the following reason(s):

      The filing fee has not been paid (28 U.S.C. § 1930 and the Appendix thereto).
      No signature (written or conformed (shown by "/s/ John Doe")).
      Electronic event and image do not match. Explanation:
      Improper or no linkage of document. Explanation:
      No B121 Form (Your Statement About Your Social Security Number).

      The motion which should be noticed passively has not met all of the requirements of SC LBR 9013−4. Explanation:
      Statement of Monthly Income and Means Test Calculation not in accordance with Fed. R. Bankr. P. 1007.
      Filing not in accordance with official forms.
      Motion to Avoid Lien/Judicial Lien not in compliance with Court procedures. Please see CM/ECF Participant's Guide for
      Motion to Avoid Lien − Without Passive Hearing Notice.
      Other: Document does not have possible hearing location (201 Magnolia Street Spartanburg, SC 29306)

Please cure the deficiency by January 21, 2020.

Upon failure to cure, the Court may enter an order striking the document, dismissing the case/adversary proceeding, or
providing other adverse ruling without further notice or hearing.
                                                                             Laura A. Austin
                                                                             Clerk of Court
                                                                             United States Bankruptcy Court

                                                                             By: B McAbee, Deputy Clerk
                                                                             1100 Laurel Street
                                                                             Columbia, SC 29201−2423
                                                                             (803) 765−5436
        Case 19-05555-hb             Doc 43 Filed 01/11/20 Entered 01/12/20 00:31:52                               Desc Imaged
                                           Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                District of South Carolina
In re:                                                                                                     Case No. 19-05555-hb
Michelle Yvette Hodges                                                                                     Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0420-7                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 09, 2020
                                      Form ID: 320jwBNC                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 11, 2020.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: michellehodges938@gmail.com Jan 09 2020 23:16:11     Michelle Yvette Hodges,
                 PO Box 95,   Mauldin, SC 29662-0095
                                                                                            TOTAL: 1

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 11, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 9, 2020 at the address(es) listed below:
              Gretchen D. Holland   ecf@upstate13.com, gdh@upstate13.com;pacer@upstate13.com
              Lawrence Wilbur Johnson, Jr.    on behalf of Creditor   Ally Financial, serviced by Ally Servicing
               LLC 2jlfpa@bellsouth.net
              Robert P Davis   on behalf of Creditor    Wells Fargo Bank, N.A. robert.davis@rtt-law.com,
               ecfnotices@rtt-law.com
              US Trustee’s Office     USTPRegion04.CO.ECF@usdoj.gov
                                                                                             TOTAL: 4
